DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 6-8, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komiyama (US Patent Publication Number 2019/0310438 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Komiyama, discloses as claimed in claim 1 (see Fig. 4), a lens unit (10) comprising: a plurality of lenses (1-6); and a cylindrical holder (8) configured to hold the plurality of lenses, wherein the plurality of lenses comprises a cemented lens (6/60) comprising a second cemented lens element (61) bonded to a first cemented lens element (62) with an adhesive layer (65) interposed therebetween, the first cemented lens element (62) is a plastic lens (¶ 0030) comprising a convex lens surface (621) facing a side of the second cemented lens element (61), and a first flange unit (625) surrounding the convex lens surface at an outer peripheral side (¶ 0030), the second cemented lens element is a plastic lens (¶ 0030) comprising a concave lens surface (612) bonded by the adhesive layer onto the convex lens surface of the first cemented lens element (¶ 0031), and a second flange unit (615)surrounding the concave lens surface at an outer peripheral side (¶ 0030),one of the first cemented lens element and the second cemented lens element is in contact with the holder and the other of the first cemented lens element and the second cemented lens element is not in contact with the holder1, and the first cemented lens element and the second cemented lens element comprise, in the first flange unit (625) and the second flange unit (615), an optical axial direction abutment surface (613) for positioning in the optical axial direction and a radial direction abutment surface (616) for positioning in a radial direction (¶ 0042; Fig. 4).
Komiyama, discloses as claimed in claim 2, wherein the optical axial direction abutment surface and the radial direction abutment surface formed on the first flange unit of the first cemented lens element comprise a protruding unit (617), and the optical axial direction abutment surface and the radial direction abutment surface formed on the second flange unit of the second cemented lens element are comprise a stepped unit (86 and ¶ 0032).
Komiyama, discloses as claimed in claim 3, wherein the radial direction abutment surface (616) comprises an inclined surface2.
Komiyama, discloses as claimed in claim 6, wherein the optical axial direction abutment surface and the radial direction abutment surface are the same mirror plane as the convex lens surface or the concave lens surface (Fig. 4).
Komiyama, discloses as claimed in claim 7, wherein an adhesive reservoir unit (618) is formed radially outside of the optical axial direction abutment surface (613) and the radial direction abutment surface (616).
Komiyama, discloses, as claimed in claim 8, wherein the adhesive reservoir unit (618) is a region sandwiched between the first flange unit (625) and the second flange unit (615) and a level difference3 is provided on at least any one of a surface of the first flange unit and a surface of the second flange unit in the region.
Komiyama, discloses as claimed in claim 13, the lens unit according to claim 3, wherein an adhesive reservoir unit (618) is formed radially outside of the optical axial direction abutment surface and the radial direction abutment surface.
Komiyama, discloses, as claimed in claim 14, wherein the adhesive reservoir unit (618) is a region sandwiched between the first flange unit (625) and the second flange unit (615) and a level difference is provided on at least any one of a surface of the first flange unit and a surface of the second flange unit in the region
Komiyama, discloses as claimed in claim 15, wherein the optical axial direction abutment surface and the radial direction abutment surface formed on the first flange unit of the first cemented lens element comprise a protruding unit (617), and the optical axial direction abutment surface and the radial direction abutment surface formed on the second flange unit of the second cemented lens element are comprise a stepped unit (86 and ¶ 0032).
Komiyama, discloses as claimed in claim 17, wherein an adhesive reservoir unit (618) is formed radially outside of the optical axial direction abutment surface (613) and the radial direction abutment surface (616).
Komiyama, discloses, as claimed in claim 18, wherein the adhesive reservoir unit (618) is a region sandwiched between the first flange unit (625) and the second flange unit (615) and a level difference4 is provided on at least any one of a surface of the first flange unit and a surface of the second flange unit in the region.
Komiyama, discloses as claimed in claim 19, wherein the optical axial direction abutment surface and the radial direction abutment surface formed on the first flange unit of the first cemented lens element comprise a protruding unit (617), and the optical axial direction abutment surface and the radial direction abutment surface formed on the second flange unit of the second cemented lens element are comprise a stepped unit (86 and ¶ 0032).

Claims 1, 3, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto ( US Patent Publication Number 2015/0323708 A1).
Hashimoto, discloses as claimed in claim 1, a lens unit (1) comprising: a plurality of lenses (11-25); and a cylindrical holder (30 and Fig. 4 shows that the holder is cylindrical) configured to hold the plurality of lenses, wherein the plurality of lenses comprises a cemented lens (10) comprising a second cemented lens element (24) bonded to a first cemented lens element (25) with an adhesive layer (40) interposed therebetween, the first cemented lens element (62) is a plastic lens (¶ 0032) comprising a convex lens surface  facing a side of the second cemented lens element (24), and a first flange unit (251) surrounding the convex lens surface at an outer peripheral side (Fig. 3),the second cemented lens element is a plastic lens (¶ 0032) comprising a concave lens surface bonded by the adhesive layer (40) onto the convex lens surface of the first cemented lens element (¶ 0031), and a second flange unit (241) surrounding the concave lens surface at an outer peripheral side, one of the first cemented lens element and the second cemented lens element is in contact with the holder and the other of the first cemented lens element and the second cemented lens element is not in contact with the holder5, and the first cemented lens element and the second cemented lens element comprise, in the first flange unit (251) and the second flange unit (241), an optical axial direction abutment surface (253) for positioning in the optical axial direction and a radial direction abutment surface (244) for positioning in a radial direction.
Hashimoto, discloses as claimed in claim 3, wherein the radial direction abutment surface (244) comprises an inclined surface (246).
Hashimoto, discloses as claimed in claim 7, wherein an adhesive reservoir unit (252) is formed radially outside of the optical axial direction abutment surface (244) and the radial direction abutment surface (253).
Hashimoto, discloses, as claimed in claim 10, wherein a position at which the optical axial direction abutment surface (253) in the first cemented lens element (25) contacts the optical axial direction abutment surface in the second cemented lens element (24) and a position at which the radial direction abutment surface in the first cemented lens element contacts the radial direction abutment surface in the second cemented lens (Fig. 3) element are each provided at a plurality of position ( on the left and right sides  if the lenses as shown in Fig. 2A) respectively spaced apart in a peripheral direction.
Hashimoto, discloses, as claimed in claim 11, wherein the first cemented lens element (25) is arranged on an object side (25a) relative to the second cemented lens element (24).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama ( US Patent Publication Number 2019/0310438 A1) in view of Hayashi (JP Patent Publication Number 2005 140848 A).
Komiyama, fails to disclose as claimed in claim 4, wherein the first cemented lens element satisfies a conditional expression of T/C < 3.0, where T denotes a lens thickness and C denotes a flange thickness. In a related art, Hayashi teaches comprising: a plurality of lenses (11-12); and a cylindrical holder (Fig. 4) wherein the first cemented lens element satisfies a conditional expression of T/C < 3.06 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Komiyama, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007]).
Komiyama, fails to teach as claimed in claim 5, wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness. In a related art, Hayashi teaches wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness7 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Komiyama, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007]).
Komiyama, fails to teach as claimed in claim 16, wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness. In a related art, Hayashi teaches wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness8 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Komiyama and Hayashi, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (US Patent Publication Number 2019/0310438 A1) in view of Shirotori (US Patent Publication 2018/0031803 A1).
Komiyama, fails to teach as claimed in claim 12, plurality of press-fit convex units. In a related art, Shirotori teaches (Figs. 1 and 2) wherein the holder (41) is provided with a hole unit (410) with an inner peripheral surface of a substantially cylindrical shape (Fig 2). where the optical axis serves as a central axis (L0), and on the inner peripheral surface, a plurality of press-fit convex units (326/416) protruding toward the optical axis side and extending in the optical axial direction are formed in a peripheral direction, in the hole unit (410), when an outer peripheral surface of one of the first cemented lens element and the second cemented lens element in contact with the holder is locked to the plurality of press-fit convex units (Fig. 1,), the first cemented lens element and the second cemented lens element are fixed to the holder (¶  0033).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the lens unit, as taught by Komiyama with the plurality of press-fit convex units, for the purpose of providing holding part in a tube shape which holds the holder on its inner side (¶  0007).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a lens unit comprising: a plurality of lenses; and a cylindrical holder configured to hold the plurality of lenses, wherein the plurality of lenses comprises a cemented lens comprising a second cemented lens element bonded to a first cemented lens element with an adhesive layer prior fails to simultaneously teach wherein a thickness of the adhesive layer formed between the first cemented lens element and the second cemented lens element is in a range of 5 to 30 µm in a region in which the convex lens surface and the concave lens surface are bonded, in a range of 10 to 50 µm, in a region in which the first flange unit and the second flange unit are bonded, radially outside of a region in which the convex lens surface and the concave lens surface are bonded and radially inside of the optical axial direction abutment surface and the radial direction abutment surface, and in a range of 100 to 300 pm in the adhesive reservoir unit.; as claimed in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

10 March 2021



/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
    

    
        1 See Figure 2 lens 61 contacts holder 8 and lens 62 doesn’t make contact with the holder 8
        2  Inclined in Fig.4 where 616 is going into element 618
        3 The surface of adhesive reservoir 618 is not level with the rest of the flange.
        4 The surface of adhesive reservoir 618 is not level with the rest of the layer.
        5 24 contacts the holder and 25 does not
        6 .85/.54 =1.57
        7 0.43/0.54 = 0.79
        8 0.43/0.54 = 0.79